Exhibit 10.1

 

CITIBANK, N.A.

730 Veterans Memorial Highway

Hauppauge, New York 11788

 

HSBC BANK USA, NATIONAL ASSOCIATION

534 Broad Hollow Road

Melville, New York 11747

 

November 2, 2009

 

P&F Industries, Inc.

Florida Pneumatic Manufacturing Corporation

Embassy Industries, Inc.

Green Manufacturing, Inc.

Countrywide Hardware, Inc.

Nationwide Industries, Inc.

Woodmark International, L.P.

Pacific Stair Products, Inc.

WILP Holdings, Inc.

Continental Tool Group, Inc.

Hy-Tech Machine, Inc.

 

445 Broadhollow Road, Suite 100

Melville, NY  11788

Attention:  Joseph A. Molino, Vice President

 

Ladies & Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of June 30, 2004,
by and among P&F Industries, Inc., Florida Pneumatic Manufacturing Corporation,
Embassy Industries, Inc., Green Manufacturing, Inc., Countrywide Hardware, Inc.,
Nationwide Industries, Inc., Woodmark International, L.P., Pacific Stair
Products, Inc., WILP Holdings, Inc., Continental Tool Group, Inc. and Hy-Tech
Machine, Inc. (each, a “Co-Borrower” and collectively, the “Co-Borrowers”),
Citibank, N.A. and HSBC Bank USA, National Association (formerly known as HSBC
Bank USA) (collectively, the “Lenders”) and Citibank, N.A., as Administrative
Agent for the Lenders (as same has been and may be further amended, restated,
supplemented or otherwise modified, from time to time, the “Credit Agreement”),
pursuant to which the Lenders made available to the Co-Borrowers certain
financial accommodations.  Capitalized terms used herein shall have the meanings
given to them in the Credit Agreement.

 

You previously informed the Bank of the existence of one or more Defaults or
Events of Default under the Credit Agreement (the “Existing Defaults”),
including, without limitation, (a) the Events of Default arising because of the
Co-Borrower’s non-compliance with Section 7.13(b) of the Credit Agreement,
Minimum Capital Base, Section 7.13(c) of the Credit Agreement, Consolidated
Senior Debt to Consolidated EBITDA, and Section 7.13(e) of the Credit Agreement,
No Consolidated Net Loss, each for the fiscal quarter ended June 30, 2009 and
Section 3.2 of Amendment No. 20 and Waiver to Credit Agreement, dated as of
August 27, 2009, requiring Consolidated EBITDA of not less than $460,000 for the
month ending September 30, 2009 and (b) the Default arising as of result of the
Borrower’s projected non-compliance with Section 7.13(c) and 7.13(e) of the
Credit Agreement for the fiscal quarter ended September 30, 2009.

 

You have requested that the Bank continue to extend the currently outstanding
Revolving Credit Loans and the Additional Term Loans (collectively, the
“Existing Loans”) through December 31, 2009, but without waiving the Existing
Defaults, so long as no other Default or Event of Default (other than the

 

--------------------------------------------------------------------------------


 

Existing Defaults) hereinafter occurs.  Pursuant to the terms of the Credit
Agreement, upon the occurrence of a Default or an Event of Default, the
Administrative Agent and the Lenders may, among other remedies, terminate the
Existing Loans and declare all Obligations of the Co-Borrowers and all other
amounts owing under the Credit Agreement and the Notes, to become immediately
due and payable and/or to impose the rate of interest described in
Section 3.01(e) of the Credit Agreement.  In addition, the Lenders may, but
shall not be required to, entertain additional requests for Revolving Credit
Loans and other credit and financial accommodations under the Credit Agreement
through December 31, 2009, but the making of any future Revolving Credit Loans
and credit and financial accommodations to the Co-Borrowers is without waiver to
the Lenders’ right to cease making Revolving Credit Loans and credit and
financial accommodations to the Co-Borrowers without further notice at any time
and without waiver of the Existing Defaults, provided that, in any event, the
Lenders shall not make Revolving Credit Loans to the Co-Borrowers in excess of
$17,500,000, in the aggregate.

 

The Administrative Agent and the Lenders hereby expressly reserve all rights and
remedies arising from any Default or Event of Default that may have occurred and
be continuing, or may in the future occur, under the Credit Agreement or any
other Loan Document whether at law or in equity, including, without limitation,
the right to terminate the Credit Agreement.  All such rights, remedies or
causes of action relating to any existing Defaults or Events of Default may be
enforced or exercised at any time and from time to time.  Neither the
continuation of the Existing Loans or the making of additional Revolving Credit
Loans and other credit and financial accommodations nor the failure or delay on
the part of the Administrative Agent and/or the Lenders in exercising any of the
rights and remedies with respect to any Default or Event of Default shall
operate as a waiver thereof or require the Administrative Agent and/or any
Lender to make any further Loan at any other time, nor shall a single or partial
exercise thereof preclude any other or further exercise of any other right or
remedy.

 

By signing below each Co-Borrower on its own behalf and on behalf of its
successors and assigns hereby releases (i) each Lender and the Administrative
Agent and all of the affiliates of each Lender and the Administrative Agent, and
each of their respective successors and assigns, and (ii) all of the
shareholders, directors, officers, employees, attorneys, agents and
representatives of each Lender and the Administrative Agent and such affiliates,
and their respective heirs, executors, successors and assigns (collectively, the
“Released Persons”), from any and all claims, demands, liabilities, actions and
causes of action of any nature whatsoever, whether liquidated or unliquidated,
known or unknown, matured or unmatured, fixed or contingent which any
Co-Borrower had, has or may have had against any of the Released Persons arising
out of or in any way relating to the Obligations, any Collateral (as defined in
the Security Agreement), any Loan Document or any document, dealing or other
matter in connection with any Loan Document or any Collateral referenced
therein, in each case to the extent arising on or prior to the date hereof or
out of, or relating to, actions, dealings or other matters occurring prior to
the date hereof (including any action or omission of any Released Person prior
to the date hereof), the negotiation and documentation of this Agreement, and
any of the transactions made or contemplated to be made hereunder or thereunder.
 (collectively the “Released Claims”).  Each Co-Borrower acknowledges and agree
that (i) this release may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release; and (ii) no fact, event, circumstance, evidence or transaction
which could now be asserted or which may hereafter be discovered shall affect in
any manner the final and unconditional nature of such releases.

 

[the next page is the signature page]

 

2

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender and as Administrative Agent

 

 

 

 

 

By:

/s/ Stephen Kelly

 

Name:

Stephen Kelly

 

Title:

Vice President

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Alan M. Harris

 

Name:

Alan M. Harris

 

Title:

Vice President

 

ACCEPTED AND AGREED:

 

P&F INDUSTRIES, INC.

FLORIDA PNEUMATIC  MANUFACTURING CORPORATION

EMBASSY INDUSTRIES, INC.

GREEN MANUFACTURING, INC.

COUNTRYWIDE HARDWARE, INC.

NATIONWIDE INDUSTRIES, INC.

WOODMARK INTERNATIONAL, L.P.

By:

Countrywide Hardware, Inc., its General Partner

PACIFIC STAIR PRODUCTS, INC.

WILP HOLDINGS, INC.

CONTINENTAL TOOL GROUP, INC.

HY-TECH MACHINE, INC.

 

 

By:

/s/ Joseph A. Molino, Jr.

 

 

Joseph A. Molino, Jr., the Vice President of each of the corporations named
above

 

 

 

 

cc:

Richard Goodman, General Counsel, P&F Industries, Inc.

 

[signature page to Letter dated November 2, 2009]

 

3

--------------------------------------------------------------------------------